United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-41181
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ENRIQUE YANEZ-ZUNIGA,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 6:06-CR-6-ALL
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Enrique Yanez-Zuniga (Yanez) appeals the sentence imposed

following his guilty-plea conviction for illegal reentry after

deportation.   Yanez argues that the district court erroneously

characterized his state court convictions for simple possession

of controlled substances as aggravated felonies under U.S.S.G.

§ 2L1.2(b)(1)(C).   We review Yanez’s challenge to the district

court’s application of the Sentencing Guidelines de novo.       See

United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41181
                                -2-

     Given the Supreme Court’s recent decision in Lopez v.

Gonzales, 127 S. Ct. 625 (2006), Yanez’s argument has merit.

See United States v. Estrada-Mendoza, 475 F.3d 258, 260-61

(5th Cir. 2007).   Accordingly, Yanez’s sentence is vacated,

and the case is remanded for resentencing in light of Lopez.

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED FOR

RESENTENCING.